Citation Nr: 1620627	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  16-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to additional compensation on behalf of a dependent child

(The issues of entitlement to a disability rating in excess of 10 percent for a left hip disability, entitlement to a disability rating in excess of 10 percent for a right knee disability, entitlement to a disability rating in excess of 10 percent for a left knee disability, entitlement to a disability rating in excess of 10 percent for a thoracolumbar spine disability, entitlement to a disability rating in excess of 10 percent for headaches, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, and entitlement to payment of Combat-Related Special Compensation/Concurrent Retired and Disability Pay, will be addressed in separate decisions).  


REPRESENTATION

Appellant represented by: Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1984 to September 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2014 determination of the VA office in Pembroke Pines, Florida.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In a September 2014 decision, the Veteran was informed that his application for additional benefits for his dependent child had been denied because he had not provided all of the information requested.  The Veteran filed a Notice of Disagreement with this decision in October 2014.  To date, a Statement of the Case has not been sent to the Veteran.

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case pertaining to the issue of entitlement to additional compensation on behalf of a dependent child, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects the appeal this issue must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


